— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lane, J.), rendered February 26, 1985, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the seventh degree, and criminal possession of marihuana in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence and a statement made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the record supports the hearing court’s determination that the car in which the defendant was riding was legitimately stopped for a traffic violation (People v Prochilo, 41 NY2d 759, 761; People v Ingle, 36 NY2d 413, 415). Under these circumstances suppression was properly denied. Mangano, J. P., Bracken, Eiber and Harwood, JJ., concur.